PER CURIAM.
This case is before the Court by virtue of certification by the District Court of Appeal, First District, that its decision below1 passed upon a question of great public interest. Art. V, § 3(b)(3), Fla.Const.2 In view of the enactment by the legislature of Chapter 73-179, Laws of Florida, codified at section 48.193, Florida Statutes (1977), which now controls the issue presented, we deem that issue to be of insufficient public interest to exercise jurisdiction in this cause. For the same reason, we are persuaded that our jurisdiction based upon asserted conflict of decisions should not be invoked.
Accordingly, the writ of certiorari heretofore issued in this cause is discharged.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON and SUNDBERG, JJ., concur.

. American Baseball Cap, Inc. v. Duzinski, 359 So.2d 483 (Fla. 1st DCA 1978).


. Oral argument on the question of jurisdiction and the merits has been held.